Exhibit 10.4

 

LOGO [g721368g51y78.jpg]   

Pay to Integrate/Produce

RETENTION AGREEMENT

Name:

Employee Number:

As you know, it was announced on February 7, 2019 that SunTrust and BB&T will
merge (the “Merger”).

SunTrust is implementing a retention program to ensure that the integration of
SunTrust and BB&T and critical business initiatives go smoothly. You are a
valued employee and SunTrust and BB&T believe your continued service is
essential to the business activities of the two companies (the “Combined
Company”). Recognizing that these are uncertain times, we are pleased to offer
you participation in the retention program, as described below.

Retention Award Terms

Under the program, you will be eligible to receive the Retention Award at the
end of the Retention Period as follows:

“Retention Award” means $[●], less all applicable taxes.

“Retention Period” means the period from March 15, 2019 through October 1, 2021.

Eligibility Requirements and Conditions for Retention Award

To be eligible to receive the Retention Award:

 

  •  

You must remain employed by the Combined Company through the end of the
Retention Period, unless your employment is involuntarily terminated following
the date of the closing of the Merger and prior to the end of the Retention
Period (as set forth in Appendix A attached hereto).

 

  •  

You must sign this Agreement, the accompanying Executive Severance Plan letter
agreement and the Pay to Lead Retention Agreement by [●] and abide by their
terms.

 

  •  

You must sign the attached Arbitration Agreement by [●], although nothing
contained in the Arbitration Agreement shall interfere with the claims
procedures provided under any plans containing such provisions or required by
applicable law.



--------------------------------------------------------------------------------

If you continue to be employed with the Combined Company through the last day of
the Retention Period, your right to receive the Retention Award will vest. The
terms and conditions of the Retention Award, including those applicable upon a
termination of employment prior to the last day of the Retention Period, are set
forth in Appendix A attached to this letter and are considered part of this
letter. If your employment is terminated prior to the end of the Retention
Period for any reason other than as set forth in Section 2(a) of Appendix A, the
Retention Award will be forfeited in its entirety. Your eligibility to receive
the Retention Award does not impact your eligibility for severance following the
closing of the Merger pursuant to the terms and conditions of the severance plan
applicable to you as of your date of termination, as modified by the letter
dated as of or prior to the date hereof relating to enhanced severance
entitlements and “Good Reason,” which you must sign as a condition to receipt of
the Retention Award.

Questions

If you have questions or concerns about the terms of the Retention Award, please
contact [●] at [●].



--------------------------------------------------------------------------------

Appendix A

RETENTION AGREEMENT

Additional Terms and Conditions

Employee Name:

Employee ID Number:

 

1.

Retention Award.

 

  a)

Following the end of the Retention Period, subject to Section 2 below, the
Employee will receive from the Combined Company a lump sum payment in the amount
of the Retention Award set forth in the letter to which this Appendix A is
attached, paid within 60 business days after the completion of the Retention
Period.

 

  b)

The Retention Award is in addition to any regular compensation, benefits and
discretionary incentive compensation that the Combined Company may, in its sole
discretion, grant or have in place from time to time, including participation in
a long-term incentive (LTI) plan.

 

  c)

The Retention Award is neither intended nor should be construed as being an
addition to base salary or included in calculations of salary increases, annual,
or other incentive payment opportunities or awards or severance or termination
pay. This Appendix A and the letter to which it is attached (collectively, this
“Agreement”) and the Retention Award under this Agreement are confidential
information. The Employee agrees not to disclose the existence of or terms of
this Agreement to anyone other than the Employee’s spouse, attorney, and tax
advisor or as required by law. The Employee’s obligation to maintain the
confidentiality of this Agreement and the Retention Award will continue after
the Employee’s employment with the Combined Company terminates for any reason.

 

2.

Termination of Employment.

 

  a)

In the event the Employee’s employment with the Combined Company is terminated
due to an involuntary termination of the Employee’s employment without Cause (as
defined in the SunTrust Banks, Inc. Executive Severance Pay Plan (the “Executive
Severance Plan”) during the period commencing upon the closing of the Merger and
ending two (2) years following the closing of the Merger, the Employee’s right
to receive the Retention Award will vest. In the event the Employee’s employment
with the Combined Company is terminated due to the Employee’s resignation for
Good Reason (as defined in the Executive Severance Plan) during the period
commencing upon the closing of the Merger and ending two (2) years following the
closing of the Merger, the Employee’s right to receive a pro rata portion of the
Retention Award will vest, with the proration to be based on the number of days
the Employee remains employed during the Retention Period over the total number
of days in the Retention Period (the “Pro Rata Retention Award”). The Retention
Award or the Pro Rata Retention Award, as



--------------------------------------------------------------------------------

Appendix A

 

  applicable, will be paid within 60 days of the Employee’s applicable
termination of employment, subject to the Employee’s execution (and
non-revocation) of a general release of claims in favor of the Combined Company
and its affiliates and any other documents that are required as a condition to
receipt of severance under the Severance Plan.

 

  b)

In the event of the Employee’s termination of employment for any reason prior to
the end of the Retention Period other than those set forth in Section 2(a) the
Employee’s right to receive the Retention Award shall be forfeited in its
entirety.

 

3.

Term of Agreement.

This Agreement shall terminate on the earliest of: (a) the date of payment of
the Retention Award (or applicable portion thereof) to the Employee or (b) the
date of the Employee’s termination of employment for any reason other than as
set forth in Section 2(a) above. If the Merger is abandoned and the Agreement
and Plan of Merger between SunTrust and BB&T is terminated in accordance with
its terms, this Agreement shall be void and of no further force or effect.

 

4.

Administration.

The Combined Company shall have the sole and absolute authority and discretion
to construe and interpret this Agreement, and to determine all questions that
arise in connection with the administration of this Agreement, including,
without limitation, all questions of eligibility for participation and
eligibility for the amount paid or payable under this Agreement. Any disputes
related to the Retention Award shall be settled by arbitration in accordance
with the Arbitration Agreement (after giving effect to the provisions of
Section 6 below).

 

5.

Fees and Expenses.

In the event any claim, contest or dispute arises between the Employee and the
Combined Company regarding the characterization of the Employee’s termination as
it affects the Employee’s right to benefits under (a) this Agreement or (b) the
Executive Severance Plan, upon a termination of employment prior to the second
anniversary of the closing of the Merger, whether instituted by formal legal
proceedings or otherwise, the Combined Company shall reimburse the Employee for
all reasonable costs and expenses, including reasonable attorneys’ fees, arising
from any such claim, contest or dispute, if the Employee prevails in any action
initiated by the Employee or the Employee has acted reasonably and in good faith
in defending against any action initiated by the Combined Company
(notwithstanding Section 9 of the Arbitration Agreement). Such reimbursement
shall be paid within ten (10) days after the Employee furnishes the Combined
Company with written evidence of any costs and expenses the Employee has
incurred. Notwithstanding anything herein to the contrary, this Section 5 shall
survive the termination of this Agreement.



--------------------------------------------------------------------------------

Appendix A

 

6.

Miscellaneous.

 

  a)

The limitation on payments under Section 5.5 of the Executive Severance Plan
shall apply to the Retention Award as if set forth herein.

 

  b)

Neither the Employee, nor any person claiming under the Employee, shall have the
power to anticipate, encumber or dispose of any right, title, interest or
benefit hereunder in any manner or at any time, until the same shall have been
actually distributed free and clear of the terms of this Agreement.

 

  c)

The Retention Award is intended to be a “short-term deferral” that does not
constitute “deferred compensation” subject to Section 409A of the Internal
Revenue Code (“Section 409A”). The parties agree to interpret and administer
this Agreement in a manner intended to comply with Section 409A. If and to the
extent that the Retention Award is determined by the Combined Company to
constitute “nonqualified deferred compensation” subject to Section 409A (because
a payment is not a “short-term deferral”) and is payable to the Employee by
reason of termination of employment, then (i) such payment or benefit shall be
made or provided to the Employee only upon a “separation from service” as
defined for purposes of Section 409A under applicable regulations and (ii) if
the Employee is a “specified employee” (within the meaning of Section 409A),
such payment will not be made or provided before the date that is six (6) months
after the date of such separation from service (or the Employee’s earlier
death). All reimbursements provided under this Agreement will be made or
provided in accordance with the requirements of Section 409A.

 

  d)

This Agreement shall be binding upon and inure to the benefit of any successors
to the Combined Company and, in the event of the Employee’s death, all persons
lawfully claiming under the Employee. Nothing in this Agreement shall confer on
the Employee any right to continued employment or affect in any way the right of
the Combined Company to terminate the Employee’s employment at any time.

 

  e)

This Agreement and the Arbitration Agreement constitute the entire agreement of
the parties with regard to the specific subject matter hereof and contains all
of the covenants, promises, representations, warranties and agreements between
the parties with respect to such subject matter. Each party to this Agreement
acknowledges that no representation, inducement, promise or agreement, oral or
written, has been made by either party with respect to such subject matter,
which is not embodied herein, and that no agreement, statement or promise
relating to the subject matter that is not contained in this Agreement or the
Arbitration Agreement shall be valid or binding.

 

  f)

Any written notices provided for in this Agreement that are sent by mail shall
be deemed received three (3) business days after mailing, but not later than the
date of actual receipt or, if delivered electronically, on the date of
transmission. Notices shall be directed, if to the Employee, at the Employee’s
address (or email address) indicated by the Combined Company’s records and, if
to the Combined Company, at the Combined Company’s principal executive office.



--------------------------------------------------------------------------------

Appendix A

 

  g)

If one (1) or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and effective on the day and year first above written.

 

  SunTrust Banks, Inc.        Employee

 

    

 

  Signature        Signature

  Bill Rogers

    

 

  Printed Name        Printed Name

  Chairman and CEO

    

 

  Title        Date

 

       Date     